Case: 13-15398   Date Filed: 09/02/2014   Page: 1 of 9


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15398
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:12-cv-01035-AJB



VICTORIA IORDAN,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 2, 2014)

Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-15398     Date Filed: 09/02/2014    Page: 2 of 9


      Victoria Iordan, a 47 year-old female with carpal tunnel syndrome, appeals

the district court’s order affirming the Social Security Administration’s denial of

her application for disability insurance benefits, 42 U.S.C. § 405(g). Iordan argues

that the Administrative Law Judge (“ALJ”) erred by improperly focusing on the

medical evidence while ignoring opinion testimony, finding that she was at least

partially not credible when testifying about her disability, and failing to properly

address the lay testimony at the hearing. We will address each point in turn.

                             I. Medial Opinion Evidence

      We normally review the Commissioner’s decision for substantial evidence.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id.

(quotations omitted). We “may not decide the facts anew, reweigh the evidence, or

substitute our judgment for that of the [Commissioner].” Id. The individual

seeking Social Security disability benefits bears the burden of proving that she is

disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

      We review the Commissioner’s legal conclusions de novo. Id. When the

Appeals Council denies review of the ALJ’s decision, we review the ALJ’s

decision as the Commissioner’s final decision. Doughty v. Apfel, 245 F.3d 1274,

1278 (11th Cir. 2001).


                                           2
               Case: 13-15398     Date Filed: 09/02/2014    Page: 3 of 9


      The Commissioner uses

      a five-step, sequential evaluation process . . . to determine whether a
      claimant is disabled: (1) whether the claimant is currently engaged in
      substantial gainful activity; (2) whether the claimant has a severe
      impairment or combination of impairments; (3) whether the
      impairment meets or equals the severity of the specified impairments
      in the Listing of Impairments; (4) based on [the RFC] assessment,
      whether the claimant can perform any of his or her past relevant work
      despite the impairment; and (5) whether there are significant numbers
      of jobs in the national economy that the claimant can perform given
      the claimant’s RFC, age, education, and work experience.

20 C.F.R. § 404.1520(a)(4); Winschel, 631 F.3d at 1178. The RFC is “that which

an individual is still able to do despite the limitations caused by his or her

impairments.” Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004). The

ALJ considers all of the evidence in the record in determining the claimant’s RFC.

Id.

      The claimant bears the burden of proving that she is unable to perform her

past relevant work, and if she meets that burden, the Commissioner bears the

burden of determining whether there is other work available at the fifth step. Jones

v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). The Commissioner may show

“that the claimant can perform other jobs . . . through the testimony of a VE.” Id.

at 1229. “In order for a VE’s testimony to constitute substantial evidence, the ALJ

must pose a hypothetical question which comprises all of the claimant’s

impairments.” Id.



                                           3
               Case: 13-15398     Date Filed: 09/02/2014   Page: 4 of 9


        “[T]he testimony of a treating physician must be given substantial or

considerable weight unless ‘good cause’ is shown to the contrary.” Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The ALJ must state with

particularity the weight given to different medical opinions and the reasons

therefor. Winschel, 631 F.3d at 1179. “In the absence of such a statement, it is

impossible for a reviewing court to determine whether the ultimate decision on the

merits of the claim is rational and supported by substantial evidence.” Cowart v.

Schweiker, 662 F.2d 731, 735 (11th Cir. 1981). Therefore, when the ALJ fails to

“state with at least some measure of clarity the grounds for his decision,” we will

decline to affirm “simply because some rationale might have supported the ALJ’s

conclusion.” Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per

curiam). Good cause for giving less weight to a treating physician’s opinion exists

where evidence supported a contrary finding or the physician’s opinions were

conclusory or inconsistent with his own medical records. Phillips, 357 F.3d at

1241.

        Moreover, because non-examining physicians have no examining or treating

relationship with the claimant, “the weight [the ALJ] will give their opinions will

depend on the degree to which they provide supporting explanations for their

opinions.” 20 C.F.R. § 404.1527(c)(3). In addition, “the more consistent an




                                          4
               Case: 13-15398     Date Filed: 09/02/2014     Page: 5 of 9


opinion is with the record as a whole, the more weight [the ALJ] will give to that

opinion.” Id. § 404.1527(c)(4).

      In Iordan’s Residual Functional Capacity Assessment (“RFC”), Dr. Lesesne

concluded, contrary to the earlier determinations of her treating physicians, that she

was capable occasionally lifting 50 pounds and frequently lifting 25 pounds, and

only noted that handling and grasping should be limited to occasional occurrences

and that pushing and pulling should be limited. Dr. Render supported these

conclusions. Iordan’s treating physicians, on the other hand, determined that she

was limited to lifting 10 or 20 pounds between the onset of her impairment and her

last date insured, although they did concur regarding her limitations in gripping

and grasping. Contrary to Iordan’s argument, however, the ALJ considered the

state agency medical consultants’ opinions, but included Iordan’s gripping and

grasping limitations as well as the more restrictive lifting limitations in its

hypothetical to the vocational expert, rather than the greater strength capacity

indicated in the initial RFC. The ALJ incorporated the only portions of the non-

treating physicians’ opinions that were supported by the record in its RFC

determination, stating that the other conclusions were unsupported by the record,

providing sufficient clarity for its refusal to adopt the non-treating physicians’

opinions. Owens, 748 F.2d at 1516; 20 C.F.R. § 404.1527(c)(4). Contrary to

Iordan’s argument, Drs. Lesesne’s and Render’s assessments did not provide good


                                            5
              Case: 13-15398       Date Filed: 09/02/2014     Page: 6 of 9


cause for the ALJ to set aside the opinions of Iordan’s treating physicians;

therefore the ALJ did not err in its consideration of the medical opinion evidence.

Phillips, 357 F.3d at 1241.

                              II. Credibility Determination

      When a claimant attempts to establish disability through her own testimony

concerning pain, we apply a “pain standard” test requiring a showing of:

“(1) evidence of an underlying medical condition; and (2) either (a) objective

medical evidence confirming the severity of the alleged pain; or (b) that the

objectively determined medical condition can reasonably be expected to give rise

to the claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002);

see also 20 C.F.R. § 404.1529 (discussing how the ALJ evaluates a claimant’s

symptoms). The “pain standard” is applicable to other subjective symptoms as

well. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

      The ALJ must “articulate specific reasons for questioning the claimant’s

credibility” if subjective symptom testimony is “critical” to the claim. Marbury v.

Sullivan, 957 F.2d 837, 839 (11th Cir. 1992). “A clearly articulated credibility

finding with substantial supporting evidence in the record will not be disturbed by

a reviewing court.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995); see also

Moore, 405 F.3d at 1212 (“[This Court] recognize[s] that credibility

determinations are the province of the ALJ.”). “The credibility determination does


                                           6
               Case: 13-15398     Date Filed: 09/02/2014   Page: 7 of 9


not need to cite particular phrases or formulations but it cannot merely be a broad

rejection which is not enough to enable . . . this Court to conclude that the ALJ

considered [the] medical condition as a whole.” Dyer, 395 F.3d at 1210

(quotations and alterations omitted).

      The ALJ reviewed Iordan’s post-surgical records, noting that, according to

her own report to Dr. Costas, her carpal tunnel syndrome symptoms essentially

resolved seven months after her second surgery, that her strength had returned, and

that she reported only occasional pain, stiffness, and grip issues in her left hand to

Dr. Quisling in 2000, while demonstrating no evidence of carpal tunnel syndrome.

The record does not include any documentation indicating that her symptoms

returned between 2000 and her last insured date in 2004, indicating that her

testimony at the hearing reporting that she still had pain and discomfort in both

hands in 2004 was not entirely credible. Wilson, 284 F.3d at 1225; 20 C.F.R.

§ 404.1529. Prior to her last insured date, she had no work limitations placed on

her regarding gripping and pinching after her surgery, because the only restrictions

were those preventing her from using torque or vibrating tools and mist, she had a

full range of motion in both hands, and both the nerve conduction study and

electromyogram in 2002 were normal. The evidence the ALJ cited in making its

credibility determination demonstrated that the pain and grip problems she alleged

at the hearing were not supported by medical records, whereas the records support


                                           7
                Case: 13-15398   Date Filed: 09/02/2014    Page: 8 of 9


the credibility finding itself. Foote, 67 F.3d at 1562. Accordingly, we affirm in

this respect.

                                  III. Lay Evidence

      “It is well-established that the ALJ has a basic duty to develop a full and fair

record.” Brown v. Shalala, 44 F.3d 931, 934 (11th Cir. 1995). Consequently, the

ALJ must “scrupulously and conscientiously probe into, inquire of, and explore for

all relevant facts.” Cowart, 662 F.2d at 735. The ALJ must consider all of the

impairment evidence presented at the hearing, stating the weight accorded to each

item and the reasons for accepting or rejecting the evidence. Lucas v. Sullivan, 918
F.2d 1567, 1574 (11th Cir. 1990).

      Remand is unnecessary when it would amount to a waste of judicial

resources in the face of an ample record. See Judd v. Haley, 250 F.3d 1308, 1318-

19 (11th Cir. 2001) (citing Perkins v. Matthews, 400 U.S. 379, 386-87, 27 L. Ed.
2d 476, 91 S. Ct. 431 (1971) (“in the interest of judicial economy, we shall not

remand to the district court [because the] record is adequate to enable us to decide

the issue on appeal , and we shall, therefore, decide this question”)).

      At the hearing, testimony by Brinson, Iordan’s fiancée, concerned only her

grip and lifting issues associated with her carpal tunnel impairment, and it was

either duplicative of or contradictory to her testimony and assessments made by

her treating physicians, who made objective assessments of her gripping and lifting


                                          8
              Case: 13-15398     Date Filed: 09/02/2014    Page: 9 of 9


capabilities. Contrary to Iordan’s arguments in her brief and before the district

court, Brinson did not provide any evidence regarding the onset of her impairment,

nor could he have, because he first met her in 1999, at least a year after her

symptoms began. Accordingly, Brinson did not offer any new or relevant

impairment evidence, and the ALJ did not err in failing to explicitly address his

testimony in its written decision, in which the fact of his testimony was noted.

Cowart, 662 F.2d at 735; Lucas, 918 F.2d at 1574. Finally, remanding this case

solely to require the ALJ to explicitly address Brinson’s testimony would be a

waste of judicial resources, because his statements did not undermine the

substantial medical evidence supporting the ALJ’s disability determination. See

Judd, 250 F.3d at 1318-19. As such, we affirm the district court’s judgment and

the Social Security Administration’s decision that Iordan was not disabled.

      AFFIRMED.




                                          9